Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
Claims 1, 10, 17, 21, and 22 are amended.
Claims 2-3, 11-12, and 18-19 have previously been canceled. 
No newly added claims. 
Claims 1, 4-10, 13-17, and 20-22 are pending.

Response to Arguments
Applicant's arguments presented in the amendments filed on 5/27/2022 have fully been considered but are moot because of the new ground of rejection. 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 4-10, 13-17, and 20-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Independent claims 1, 10, and 17 recites the limitation, “receiving, by the server device from the client media device, an indication of identification of an advertisement fingerprint of the set of advertisement fingerprints that matches a reference fingerprint in the reference database of the client media device”. 
Examiner could not find support in applicant’s disclosure for such feature of server device receiving identification of and advertisement fingerprint that matches a reference fingerprint in the reference database of the client media device. Examiner review of specification found paragraphs on page 17 fig. 3 element 322, 324 that is suggesting search function done locally on mobile device, and when match is found it triggers action such as displaying identity of the content to user. Further on page 44, it is suggested that upon the trigger event, local application may deliver to a remote monitoring location various statistics related to the viewed television content. These suggested feature does not teach explicit limitation as claimed about, client device sending to the server device an identification of an advertisement fingerprint that matched a reference fingerprint on client device.
Therefore specification does not provide written description to support the limitations “receiving, from the client media device, identification of an advertisement fingerprint of the set of advertisement fingerprints that matches a reference fingerprint in the reference database of the client media device”.
  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 1, 4-10, 13-17, and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Independent claims 1, 10, and 17 recites the limitation, “receiving, by the server device from the client media device, an indication of identification of an advertisement fingerprint of the set of advertisement fingerprints that matches a reference fingerprint in the reference database of the client media device”. 
Examiner could not find support in applicant’s disclosure for such feature of server device receiving identification of and advertisement fingerprint that matches a reference fingerprint in the reference database of the client media device. Examiner review of specification found paragraphs on page 17 fig. 3 element 322, 324 that is suggesting search function done locally on mobile device, and when match is found it triggers action such as displaying identity of the content to user. Further on page 44, it is suggested that upon the trigger event, local application may deliver to a remote monitoring location various statistics related to the viewed television content. These suggested feature does not teach explicit limitation as claimed about, client device sending to the server device an identification of an advertisement fingerprint that matched a reference fingerprint on client device.
Therefore specification does not provide written description to support the limitations “receiving, from the client media device, identification of an advertisement fingerprint of the set of advertisement fingerprints that matches a reference fingerprint in the reference database of the client media device”. There is insufficient antecedent basis for this limitation, between specification and claims, Appropriate correction is required.
Specification

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: 

Independent claims 1, 10, and 17 recites the limitation, “receiving, by the server device from the client media device, an indication of identification of an advertisement fingerprint of the set of advertisement fingerprints that matches a reference fingerprint in the reference database of the client media device”. 
Examiner could not find support in applicant’s disclosure for such feature of server device receiving identification of and advertisement fingerprint that matches a reference fingerprint in the reference database of the client media device. Examiner review of specification found paragraphs on page 17 fig. 3 element 322, 324 that is suggesting search function done locally on mobile device, and when match is found it triggers action such as displaying identity of the content to user. Further on page 44, it is suggested that upon the trigger event, local application may deliver to a remote monitoring location various statistics related to the viewed television content. These suggested feature does not teach explicit limitation as claimed about, client device sending to the server device an identification of an advertisement fingerprint that matched a reference fingerprint on client device.
Therefore specification does not provide written description to support the limitations “receiving, from the client media device, identification of an advertisement fingerprint of the set of advertisement fingerprints that matches a reference fingerprint in the reference database of the client media device”; therefore specification fails to provide proper antecedent basis for the claimed subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 5-6, 8-10, 14-15, 17, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang (US 20120191231), in view of Peterson et al. (US 20140004934), in further view of Shkedi (US 20120096489).

Regarding claim 1, Wang discloses, A computer-implemented method comprising:
identifying, by a server device, a client media device of an array of client media devices (par. 0079 discloses, server 504 is configured to instruct the client device to operate in a continues identification mode for identifying content received at client device, this paragraphs in conjunction with par. 0080 and 0083 reads that server is identifying client device to instruct the client device to operate in continues identification mode along with sending reference fingerprints based on identified location of client device);
determining, by the server device, a location of the client media device (par. 0083 discloses the request server 504 may receive information related to a location (past or current) of a client device);
based on the location of the client media device and a time of day, selecting, by the server device, a set of advertisement fingerprints from among a plurality of advertisement fingerprints (par. 0083 discloses, granularities of physical or geographic locations of the client device may be used to select which signature files from among a large set or pool of signature files are provided to the client device, such as based on being located in a given country (e.g., provide signature files corresponding to songs of local preferences), a given state or a given county, par. 0080 discloses song or the advertisement to be rendered during the show (i.e. advertisement that are known to be rendered) to the client device and include an instruction for the client device to perform the content identification locally, example when an advertisement is being run on television during a time (i.e. a time of the day) when large audience is tuned to the television, in such instances, request server provides signature files matching advertisement to be rendered during the show to the client device to perform the content identification locally), wherein advertisement fingerprints of the set of advertisement fingerprints correspond to respective known advertisements presented during the time of day (par. 0080 discloses, request server provides signature files matching advertisement to be rendered during the show (i.e. known advertisements to be presented during the time of day) to the client device to perform the content identification locally);
transmitting, by the server device to the client media device over a network, the set of advertisement fingerprints for comparison with reference fingerprints in a reference database of the client media device (see par. 0080 server sending advertisement signature to client device for content identification locally, par. 0027, fig. 1 discloses client device having database 116 to store information to compare the received media sample).
Wang does not disclose, client device sending to the server device, identification of presented advertisement identified by fingerprint matching process and server device generating audience measurement report regarding presented advertisement presented on array of client devices.
 Peterson discloses, receiving, from the client media device, identification of an advertisement fingerprint of the set of advertisement fingerprints that matches a reference fingerprint in the reference database of the client media device, wherein the advertisement fingerprint corresponds to a known advertisement (par. 0033 discloses, media content recognition system for media content, par. 0037 discloses media content includes commercial advertising, par. 0091 discloses generated fingerprint matches one of the fingerprints in the local cache of fingerprint 712, transmitting request for content to the content provider, request may contain a copy of the generated fingerprint that produced the match, i.e. client device storing fingerprints for media content such as advertisements in order to match fingerprints and recognize the advertisement, here as disclosed in par. 0077 content provider generates fingerprints of media content that uniquely identifies the media content, since content provider is generating fingerprint of the media content that is being broadcast, generated fingerprints that cached on the client device is of known media content).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Wang, by teaching of server device receiving indication of an advertisement fingerprint of set of the advertisement fingerprint that matches a reference fingerprint in the reference database of the client media device, advertisement fingerprint is of a known advertisement, as taught by Peterson, for content provider to further verify the fingerprint that matched on client device, as disclosed in Peterson par. 0092, fig. 9.
Wang in view of Peterson does not disclose, server device generating audience measurement report regarding presented advertisement presented on array of client devices.
Shkedi discloses, generating, by the server device, an audience measurement for a television program during which the known advertisement was presented based on the indication and a collection of indications received from other client media devices of the array of client media devices that also presented the known advertisement (par. 0046 discloses, STB report to the ad server which TV ads where delivered within which television programs, par. 0058 discloses a report can be created for the advertisers that links the television ads delivered to STBs(i.e. plurality of STB therefore collected indication of ad delivery from other STB devices or array of STB that presented the advertisement), which includes tv channels, tv program watched and date and time of TV advertisement delivered). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Wang in view of Peterson, by teaching of server device generating audience measurement for television program during which the known advertisement was presented based on indication received from array of client media devices, as taught by Shkedi, to generate client device originated reports of 

Regarding claim 5, The computer-implemented method of claim 1,
Wang in view of Peterson in further view of Shkedi further discloses, further comprising generating the plurality of advertisement fingerprints using respective frames of the known advertisements (Wang par. 0056 discloses using The fingerprint bits can be used to uniquely identify the frame, and can be compared or matched to fingerprint bits of a database that includes known media. The extracted fingerprint bits from a frame may be referred to as sub -fingerprints, and a fingerprint block is a fixed number of sub -fingerprints from consecutive frames. Using the sub -fingerprints and fingerprint blocks, identification of video samples can be performed).

Regarding claim 6, The computer-implemented method of claim 1,
Wang in view of Peterson in further view of Shkedi further discloses, wherein determining the location of the client media device comprises determining that the client media device is located in a first geographic region rather than in a second geographic region (Wang par. 0083 discloses client device being located in a given country, a given state or a given country, given BRI of claim language first geographic region and second geographic region, since client device currently located in any of this given country, state or county (i.e. they are being geographic region) therefore client device is not located in another or second country, state or county).

Regarding claim 8, The computer-implemented method of claim 1,
Wang in view of Peterson in further view of Shkedi further discloses, wherein the client media device is a network-connected client video device, and wherein the advertisement fingerprints comprise video fingerprints (Wang par. 0028 discloses database 116 stores content patterns which include reference signature files, which includes video and audio files, 0056 discloses using vide fingerprinting to identify a video, par. 0042, fig.1 discloses network 120 to which the client device 104 is connected).

Regarding claim 9, The computer-implemented method of claim 1,
Wang in view of Peterson in further view of Shkedi further discloses, wherein the client media device is a network-connected client audio device, and wherein the advertisement fingerprints comprise audio fingerprints (Wang par. 0028 discloses database 116 stores content patterns which include reference signature files, which includes video and audio files, par. 0042, fig.1 discloses network 120 to which the client device 104 is connected).

Regarding claim 10, Wang discloses, A server device (par. 0037 fig. 2 discloses, a server 122) comprising:
one or more processors (see par. 0065); and
a non-transitory computer-readable medium having stored therein instructions that are executable by the one or more processors to cause the server device to perform functions comprising (see par. 0065):
identifying a client media device of an array of client media devices (par. 0079 discloses, server 504 is configured to instruct the client device to operate in a continues identification mode for identifying content received at client device, this paragraphs in conjunction with par. 0080 and 0083 reads that server is identifying client device to instruct the client device to operate in continues identification mode along with sending reference fingerprints based on identified location of client device),
determining a location of the client media device (par. 0083 discloses the request server 504 may receive information related to a location (past or current) of a client device),
based on the location of the client media device and a time of day, selecting a set of advertisement fingerprints from among a plurality of advertisement fingerprints (par. 0083 discloses, granularities of physical or geographic locations of the client device may be used to select which signature files from among a large set or pool of signature files are provided to the client device, such as based on being located in a given country (e.g., provide signature files corresponding to songs of local preferences), a given state or a given county, par. 0080 discloses song or the advertisement to be rendered during the show (i.e. advertisement that are known to be rendered) to the client device and include an instruction for the client device to perform the content identification locally, example when an advertisement is being run on television during a time (i.e. a time of the day) when large audience is tuned to the television, in such instances, request server provides signature files matching advertisement to be rendered during the show to the client device to perform the content identification locally),, wherein advertisement fingerprints of the set of advertisement fingerprints correspond to respective known advertisements presented during the time of day (par. 0080 discloses, request server provides signature files matching advertisement to be rendered during the show (i.e. known advertisements to be presented during the time of day) to the client device to perform the content identification locally),
transmitting, to the client media device over a network, the set of advertisement fingerprints for comparison with reference fingerprints in a reference database of the client media device (see par. 0080 server sending advertisement signature to client device for content identification locally, par. 0027, fig. 1 discloses client device having database 116 to store information to compare the received media sample).
Wang does not disclose, client device sending to the server device, identification of presented advertisement identified by fingerprint matching process and server device generating audience measurement report regarding presented advertisement presented on array of client devices.
 Peterson discloses, receiving, from the client media device, identification of an advertisement fingerprint of the set of advertisement fingerprints that matches a reference fingerprint in the reference database of the client media device, wherein the advertisement fingerprint corresponds to a known advertisement (par. 0033 discloses, media content recognition system for media content, par. 0037 discloses media content includes commercial advertising, par. 0091 discloses generated fingerprint matches one of the fingerprints in the local cache of fingerprint 712, transmitting request for content to the content provider, request may contain a copy of the generated fingerprint that produced the match, i.e. client device storing fingerprints for media content such as advertisements in order to match fingerprints and recognize the advertisement, here as disclosed in par. 0077 content provider generates fingerprints of media content that uniquely identifies the media content, since content provider is generating fingerprint of the media content that is being broadcast, generated fingerprints that cached on the client device is of known media content).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Wang, by teaching of server device receiving indication of an advertisement fingerprint of set of the advertisement fingerprint that matches a reference fingerprint in the reference database of the client media device, advertisement fingerprint is of a known advertisement, as taught by Peterson, for content provider to further verify the fingerprint that matched on client device, as disclosed in Peterson par. 0092, fig. 9.
Wang in view of Peterson does not disclose, server device generating audience measurement report regarding presented advertisement presented on array of client devices.
Shkedi discloses, generating, by the server device, an audience measurement for a television program during which the known advertisement was presented based on the indication and a collection of indications received from other client media devices of the array of client media devices that also presented the known advertisement (par. 0046 discloses, STB report to the ad server which TV ads where delivered within which television programs, par. 0058 discloses a report can be created for the advertisers that links the television ads delivered to STBs(i.e. plurality of STB therefore collected indication of ad delivery from other STB devices or array of STB that presented the advertisement), which includes tv channels, tv program watched and date and time of TV advertisement delivered). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Wang in view of Peterson, by teaching of server device generating audience measurement for television program during which the known advertisement was presented based on indication received from array of client media devices, as taught by Shkedi, to generate client device originated reports of which TV ads were delivered within which TV programs to report to the advertiser the exact number of ads delivered to the target audience, as disclosed in shkedi par. 0007.

Regarding claim 14, Wang meets the claim limitations as set forth in claim 5.

Regarding claim 15, Wang meets the claim limitations as set forth in claim 6.

Regarding claim 17, Wang discloses, A non-transitory computer-readable medium having stored therein instructions that are executable by one or more processors to cause a server device to perform functions comprising (see par. 0065);
identifying a client media device of an array of client media devices (par. 0079 discloses, server 504 is configured to instruct the client device to operate in a continues identification mode for identifying content received at client device, this paragraphs in conjunction with par. 0080 and 0083 reads that server is identifying client device to instruct the client device to operate in continues identification mode along with sending reference fingerprints based on identified location of client device),
determining a location of the client media device (par. 0083 discloses the request server 504 may receive information related to a location (past or current) of a client device),
based on the location of the client media device and a time of day, selecting a set of advertisement fingerprints from among a plurality of advertisement fingerprints (par. 0083 discloses, granularities of physical or geographic locations of the client device may be used to select which signature files from among a large set or pool of signature files are provided to the client device, such as based on being located in a given country (e.g., provide signature files corresponding to songs of local preferences), a given state or a given county, par. 0080 discloses song or the advertisement to be rendered during the show (i.e. advertisement that are known to be rendered) to the client device and include an instruction for the client device to perform the content identification locally, example when an advertisement is being run on television during a time (i.e. a time of the day) when large audience is tuned to the television, in such instances, request server provides signature files matching advertisement to be rendered during the show to the client device to perform the content identification locally),, wherein advertisement fingerprints of the set of advertisement fingerprints correspond to respective known advertisements presented during the time of day (par. 0080 discloses, request server provides signature files matching advertisement to be rendered during the show (i.e. known advertisements to be presented during the time of day) to the client device to perform the content identification locally),
transmitting, to the client media device over a network, the set of advertisement fingerprints for comparison with reference fingerprints in a reference database of the client media device (see par. 0080 server sending advertisement signature to client device for content identification locally, par. 0027, fig. 1 discloses client device having database 116 to store information to compare the received media sample).
Wang does not disclose, client device sending to the server device, identification of presented advertisement identified by fingerprint matching process and server device generating audience measurement report regarding presented advertisement presented on array of client devices.
 Peterson discloses, receiving, from the client media device, identification of an advertisement fingerprint of the set of advertisement fingerprints that matches a reference fingerprint in the reference database of the client media device, wherein the advertisement fingerprint corresponds to a known advertisement (par. 0033 discloses, media content recognition system for media content, par. 0037 discloses media content includes commercial advertising, par. 0091 discloses generated fingerprint matches one of the fingerprints in the local cache of fingerprint 712, transmitting request for content to the content provider, request may contain a copy of the generated fingerprint that produced the match, i.e. client device storing fingerprints for media content such as advertisements in order to match fingerprints and recognize the advertisement, here as disclosed in par. 0077 content provider generates fingerprints of media content that uniquely identifies the media content, since content provider is generating fingerprint of the media content that is being broadcast, generated fingerprints that cached on the client device is of known media content).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Wang, by teaching of server device receiving indication of an advertisement fingerprint of set of the advertisement fingerprint that matches a reference fingerprint in the reference database of the client media device, advertisement fingerprint is of a known advertisement, as taught by Peterson, for content provider to further verify the fingerprint that matched on client device, as disclosed in Peterson par. 0092, fig. 9.
Wang in view of Peterson does not disclose, server device generating audience measurement report regarding presented advertisement presented on array of client devices.
Shkedi discloses, generating, by the server device, an audience measurement for a television program during which the known advertisement was presented based on the indication and a collection of indications received from other client media devices of the array of client media devices that also presented the known advertisement (par. 0046 discloses, STB report to the ad server which TV ads where delivered within which television programs, par. 0058 discloses a report can be created for the advertisers that links the television ads delivered to STBs(i.e. plurality of STB therefore collected indication of ad delivery from other STB devices or array of STB that presented the advertisement), which includes tv channels, tv program watched and date and time of TV advertisement delivered). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Wang in view of Peterson, by teaching of server device generating audience measurement for television program during which the known advertisement was presented based on indication received from array of client media devices, as taught by Shkedi, to generate client device originated reports of which TV ads were delivered within which TV programs to report to the advertiser the exact number of ads delivered to the target audience, as disclosed in shkedi par. 0007.

Regarding claim 21, The computer-implemented method of claim 1,
Wang in view of Peterson in further view of Shkedi discloses, wherein:
reception of the set of advertisement fingerprints causes the client media device to search the reference database for any reference fingerprints that match a query fingerprint of the set of advertisement fingerprints (Wang par. 0019 discloses The methods may include receiving at the client device a signature file that is indicative of one or more features extracted from media content and information identifying the media content. The method may also include based on a comparison with the signature file, the client device performing a content identification of received media content rendered by a media rendering source), and
the client media device transmits the indication based on identifying a reference fingerprint of the reference database that matches the query fingerprint (Peterson par. 0091 discloses generated fingerprint matches one of the fingerprints in the local cache of fingerprint 712, transmitting request for content to the content provider, request may contain a copy of the generated fingerprint that produced the match, i.e. client device storing fingerprints for media content such as advertisements in order to match fingerprints and recognize the advertisement). 

Claims 4, 13, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang (US 20120191231), in view of Peterson et al. (US 20140004934), in further view of Shkedi (US 20120096489), in further view of Ellis et al. (US 20090023406), in further view of Carroll et al. (US 20120167133).

Regarding claim 4, The computer-implemented method of claim 1,
Wang further discloses, further comprising: based on the location of the client media device, selecting set of advertisement fingerprints from among the plurality of advertisement fingerprints, wherein advertisement fingerprints of the set of advertisement fingerprints correspond to respective known advertisements presented during the time of day (same as claim 1 same as mapping in claim 1).
Wang in view of Peterson in further view of Shkedi does not disclose, further comprising: based another time of day, selecting another set of advertisement fingerprints from among the plurality of advertisement fingerprints, wherein advertisement fingerprints of the other set of advertisement fingerprints correspond to respective known advertisements presented during the other time of day. 
Carroll discloses, based on another time of day, selecting another set of advertisement fingerprints from among the plurality of advertisement fingerprints, wherein advertisement fingerprints of the other set of advertisement fingerprints correspond to respective known advertisements presented during the other time of day (par. 0018-0019 discloses the content owner server selects a relevant subset of the global content signatures database and sends this subset as local content signatures database 128 to the client device and updates it periodically, par. 0028 discloses ad for a local store advertising a sale for a specified period of time may need to be refreshed, updating of the local content signature database (i.e. database located on client device) is performed when a program starts, every hour, i.e. selecting based on another time of the day such as at different hour of day or start time of another program, i.e. selecting another set of advertisement fingerprints every hour or at another time to match with another advertisement run or different period of time); and
transmitting, to the client media device over the network, the other set of advertisement fingerprints (see par. 0028 refreshing local signature database at start of every program or every hour).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Wang in view of Peterson in further view of Shkedi, by teaching of based on another time of the day selecting another set of advertisement fingerprints that corresponds to advertisement presented during another time of day and transmitting the other set of advertisement fingerprints to client device, as taught by Carroll, to monitor the advertisement delivery different specified period of time, as disclosed in Carroll par. 0028.

Regarding claim 13, Wang in view of Peterson in further view of Shkedi  in further view of Carroll meets the claim limitations as set forth in claim 4.

Regarding claim 20, Wang in view of Peterson in further view of Shkedi  in further view of Carroll meets the claim limitations as set forth in claim 4.

Claims 7, 16, and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang (US 20120191231), in view of Peterson et al. (US 20140004934), in further view of Shkedi (US 20120096489), in further view of Ellis et al. (US 20090023406).

Regarding claim 7, The computer-implemented method of claim 1,
Wang further discloses, wherein the reference database comprises a revolving (par. 0038 discloses database 116 (i.e. local database on client device that holds reference signatures) include a signature file for a media recordings, and continually be updated to include signature files for new recording, The database 116 may receive instructions to delete old signature files as well as instructions to incorporate new signature files from a server, i.e. reference database includes signature files are revolving, deleting old signature as new signature arrives).
Wang in view of Peterson in further view of Shkedi does not disclose, database comprises a revolving buffer of a programmable length.
Ellis discloses, database comprises a revolving buffer of a programmable length (par. 0152 discloses size of the circular buffer may be fixed, it may be variable or controlled by the user, based on available memory, i.e. buffer length is programmable, par. 0324 discloses signature data may be stored in a data structure such as a circular buffer, par. 0462 discloses data structure 6800 may be a circular buffer, when each new signature/mask pair is written, if the buffer is full the oldest pair may be overwritten).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Wang in view of Peterson in further view of Shkedi , by database comprising a revolving buffer of a programmable length, as taught by Ellis, to discard old fingerprint data from database as new fingerprint arrives, as disclosed in Ellis par. 0462.

Regarding claim 16, Wang in view of Peterson in further view of Shkedi in further view of Ellis meets the claim limitations as set forth in claim 7.

Regarding claim 22, The computer-implemented method of claim 7,
Wang in view of Peterson in further view of Shkedi in further view of Ellis further discloses, wherein:
reception of the set of advertisement fingerprints causes the client media device to search the revolving buffer for any reference fingerprints that match a query fingerprint of the set of advertisement fingerprints (Wang par. 0019 discloses The methods may include receiving at the client device a signature file that is indicative of one or more features extracted from media content and information identifying the media content. The method may also include based on a comparison with the signature file, the client device performing a content identification of received media content rendered by a media rendering source, Ellis par. 0324 discloses signature data may be stored in a data structure such as a circular buffer), and the client media device transmits the indication based on identifying a reference fingerprint within the revolving buffer that matches the query fingerprint (Peterson par. 0091 discloses generated fingerprint matches one of the fingerprints in the local cache of fingerprint 712, transmitting request for content to the content provider, request may contain a copy of the generated fingerprint that produced the match, i.e. client device storing fingerprints for media content such as advertisements in order to match fingerprints and recognize the advertisement, Ellis par. 0324 discloses signature data may be stored in a data structure such as a circular buffer). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKSHAY DOSHI whose telephone number is (571)272-2736. The examiner can normally be reached M-F 9:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571)272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.D/Examiner, Art Unit 2423                                                                                                                                                                                                        
/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423